Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0157346, as recited in previous office action).
As for claim 1, Lee discloses in Figs. 7-21 and the related text a method for manufacturing a memory device comprising: 
forming a dielectric layer 80 over a substrate 10 (fig. 7a-7b); 
forming a bottom electrode via opening H in the dielectric layer 80 (fig. 7a-7b); 
forming a bottom electrode 30 in the bottom electrode via opening H (figs. 12a-12b/13a-13b); 
etching back the bottom electrode 30 (¶0083-0085);
forming a selector 35 in the bottom electrode via opening H and over the bottom electrode 30 (figs. 14a-14b/15a-15b); 

forming a memory material 45 over the capping layer 40 (fig. 17a-18b); 
forming a top electrode layer 50 (¶0090 of Lee teaches layer 50 is metal layer therefore layer 50 is considered as the top electrode layer over the memory material 45 (figs. 17a-18b); and 
etching the top electrode layer 50 and the memory material layer 45 to form a memory layer 45/50 (¶0092) over the capping layer 40 and a top electrode 55 over the memory layer, wherein a top surface (entire of top surface) of the memory layer 45/50 is wider then a top surface (a left/right portion of top surface) of the capping layer 40 (fig. 18a-21b.  Claim does not require an entire of top surface of the memory layer is wider than an entire of top surface of the capping layer.  Therefore for examination purpose, any portion of top surface of the capping layer considers as top surface of the capping layer.

 As for claim 2, Lee discloses the method of claim 1, wherein forming the selector 35 comprises: forming a selector layer 35 over the bottom electrode 30 and in the bottom electrode via opening H; and 
etching back the selector layer 35 to form the selector in the bottom electrode via opening H (¶0085, Figs. 14a-15b). 

As for claim 5, Lee discloses the method of claim 1, wherein forming a top via (lower portion of 60) over the top electrode layer 55 (¶102); and 
.  

As for claim 6, Lee discloses the method of claim 1, wherein forming a bottom conductive line 20 over the substrate 10 before forming the bottom electrode 30 (figs. 9a-9b).  

As for claim 8, Lee discloses in Figs. 7a-21b and the related text a method for manufacturing a memory device comprising: 
forming a bottom conductive line 15 over a substrate 10 (figs. 7a-7b); 
forming a dielectric layer 70/80 over the bottom conductive line 15 and the substrate 10 (figs. 8a-8b); 
forming a bottom electrode via opening H in the dielectric layer 70/80 to expose an inner sidewall of the dielectric layer 70/80 and the bottom conductive line 15 (figs. 8a-8b); 
forming a selector 35 in the bottom electrode via opening H, in direct contact with the inner sidewall of the dielectric layer 70/80 and over the bottom conductive line 15 (figs. 14a-15b); 
forming a memory layer 45 over the selector 35 (figs. 16a-21b) such that a bottommost portion (lower surface) of the memory 45 is above a top surface of the dielectric layer 70/80 (figs 21a-21b); and 
10forming a top conductive line 60 over the memory layer 45.



As for claim 10, Lee discloses the method of claim 8, further comprising forming a top electrode 50/55 over the memory layer 45, and the top conductive line 60 is formed over the top electrode 50/55 (fig. 21a-21b).  

As for claim 11, Lee discloses the method of claim 8, further comprising forming a capping layer 40 over the selector 35 and in direct contact with the inner sidewall of the dielectric layer 70/80, and the memory layer 45 is formed over the capping layer 40 (figs. 16a-21b).  

As for claim 12, Lee discloses the method of claim 8, further comprising (lower portion of) the capping layer 40 is formed in the bottom electrode via opening H (figs. 16a-16b).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al. (US 2017/0194558, as recited in previous office action).
As for claim 4, Lee discloses the method of claim 1, wherein forming the capping layer 40 comprises: forming a capping material 40a in the bottom electrode via opening H and over the dielectric layer 80 (figs. 16a-16b); planarizing the capping material 40a (¶0086) to form the capping layer 40 in the bottom electrode via opening H (fig. 16a-18b).  
Lee does not disclose planarizing the capping material with a top surface of the dielectric layer.
Lee et al. teach in Fig. 1a, 1b and ¶0034 a planarization process performs in a (capping) layer 15a with a top surface of dielectric layer 12. 
Lee and Lee et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to use planarizing process as taught by Lee et al., in order to provide a design thickness of the capping layer.  

Claim 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dennison et al. (US 2010/0163825, as recited in previous office action). 

Dennison et al. disclose the selector 18 is an ovonic threshold switch (OTS) (¶0026).  
Dennison et al. and Lee are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include the selector is an ovonic threshold switch as taught by Dennison et al., in order to improve the performance of the memory device (Dennison et al. ¶0024-0027). 

Allowable Subject Matter
Claims 21-22 and 24-27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art fails to teach or render obvious “a top surface of the capping layer, a top surface of the first dielectric layer, and a bottom surface of the memory layer are substantially coplanar”, as recited in claim 21.  Claims 22 and 24-27, 29 and 30 depend on allowable claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's response filed on 02/01/2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 7-9, with respect to the rejection of claim 1 that Lee fails to disclose “a top surface of the memory layer is wider than a top surface of the capping layer” have been fully considered but they are not persuasive in view of the following reasons.  Claim does not require an entire top surface of the memory layer is wider than an entire top surface of the capping layer.  Therefore for examination purpose, any portion of top surface of the capping layer considers as top surface of the capping layer (see attached fig. 18B below).

    PNG
    media_image1.png
    635
    432
    media_image1.png
    Greyscale


Applicant’s arguments, see pgs. 9-10, with respect to the rejection of claim 8 that Lee fails to disclose “forming a selector…in direct contact with the inner side wall of the dielectric layer” have been fully considered but they are not persuasive in view of the following reasons.  
Claim does not require the dielectric layer is a single layer/material.  For broad interpretation, spacer (insulating) layer 70 and insulating layer 80 consider as a dielectric layer. 
Figs. 15A-15B of Lee clearly disclose forming a selector 35…in direct contact with the inner side wall of the dielectric layer (70 and 80).  
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/           Primary Examiner, Art Unit 2811